Case: 18-1705  Document: 42 Page:
          Case 1:12-cr-00140-PB    1   Date
                                Document 78 Filed: 11/19/2020PageEntry
                                            Filed 11/20/20        1 of 1ID: 6382867




               United States Court of Appeals
                             For the First Circuit

 No. 18-1705
                                     LISA BIRON

                                  Petitioner - Appellant

                                            v.

                                   UNITED STATES

                                 Respondent - Appellee


                                      MANDATE

                               Entered: November 19, 2020

        In accordance with the judgment of May 2, 2019, and pursuant to Federal Rule of
 Appellate Procedure 41(a), this constitutes the formal mandate of this Court.


                                          By the Court:

                                          Maria R. Hamilton, Clerk


 cc:
 Seth R. Aframe
 Lisa Biron
 Donald A. Feith
 Helen White Fitzgibbon
